DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the cited prior art does not teach an encoder for monitoring the rotating speed of the laser.
Examiner agrees that Applicant’s arguments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
	Applicant argues that the cited prior art does not teach the bearing as claimed in new claim 36.
	Examiner disagrees because Hase (US 20010030739 A1), which is relied upon to teach that the motor comprises a rotor in claim 1, teaches a bearing between the rotor and a stator. As shown in Fig 3 of Hase, shown below, the inner diameter of the 

    PNG
    media_image1.png
    1041
    2000
    media_image1.png
    Greyscale

	In Hase’s Fig 3, the rotor magnet is element 45 and the stator coil is element 43. The rotor magnet is fixed to rotor frame 44, which corresponds to the claimed “rotating part”. The stator coil is fixed to the stator frame 41, which corresponds to the fixed part. The bearing exists between these parts and meets the claim.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-2,4-7,9,11-16,18-19 and 35-36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, in lines 16-17, the limitation 
“the motor including, a rotor attached to the rotating part, and a provided outside the rotor and attached to the fixed part”
 seems to contain an error at “…and a provided outside the rotor …”.
	What is provided outside the rotor? 
The rotor is part of the motor, so it would not make sense if the motor was provided outside the rotor. 
	In reference to claim 36, the “a rotor” in line 4 conflicts with the “a rotor” of claim 1.
Note: Claims 2,4-7,9,11-16,18-19 and 35-36 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7, 9, 11, 15, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wawers (US 20090045176 A1 - of record) in view of Hase (US 20010030739 A1) in view of Wang (US 20130175243 A1 - of record) and further in view of Pratt (US 20020005944 A1).
In reference to claim 1, Wawers discloses a machining device that irradiates a workpiece with a laser beam to perform cutting or boring machining of the workpiece (“device for drilling and for removing material using a laser beam” [Abstract]), the machining device having:
a laser output device that outputs a laser beam (Fig 8, annotated portion shown below; and “laser beam 5” [P0054]. The laser beam must be generated by a laser output device that outputs a laser beam because there is no other way that the laser beam shown in Wawers Fig 1 could have been provided; all laser beams are the result of laser beam generators. Thus, the presence of the laser beam generator is a characteristic that necessarily flows from the teachings of the Wawers. See MPEP 2112);

    PNG
    media_image2.png
    583
    618
    media_image2.png
    Greyscale

a guiding optical system that guides the laser beam output from the laser output device (See “optical system” annotated on to Fig 8, shown above; and “additional λ/2-plate 37 positioned on the output side of the beam manipulator 1 in the optical path of the laser beam 5.” [P0071]);
and
an irradiating head that guides the laser beam output from the guiding optical system, and irradiates the workpiece with the laser beam (See first and second prism annotated on to Fig 8, shown above).

a first prism that refracts the laser beam (See first prism in Fig 8, shown above).,
a second prism that is arranged at a position facing the first prism to refract the laser beam (See second prism in Fig 8, shown above),
a rotation mechanism that integrally rotates the first prism and the second prism (See arrow 40, annotated as “integral rotation” in Fig 8, above, which is described as the rotation of the irradiating head). the rotation mechanism having a fixed part, a rotating part rotatably supported axially inside the fixed part and supporting the first prism and the second prism (See Fig 8, shown above, which shows that irradiating head is attached via coupling member 23 to the rotating part rotatably supported inside a fixed part, which rotates along the rotary arrow 8)…
a position adjusting mechanism changing a relative angle and a relative distance of the first prism and the second prism manually or automatically by a driving force during cutting or boring machining of the workpiece (See arrow 18, annotated as “position adjusting” in Fig 8, above, which is described as the translating the first and second prisms relative to one another of the irradiating head; and “a direction perpendicular to the beam axis or the axis of the hollow shaft motor 6, as illustrated by the double-headed arrow 18” [P0057]).
…

In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, machining devices, Hase discloses a similar laser apparatus (see abstract and Fig 1) wherein rotation of a prism holding structure is accomplished using a “rotor magnet 45 is fixed to the rotor frame 44 to oppose the stator coil 43. The rotor frame 44 has a hole extending in the axial direction; it has a hollow structure and supports the wedge prism 21 in this hole.” (P0045 and see Fig 3, shown below).

    PNG
    media_image3.png
    416
    782
    media_image3.png
    Greyscale

	In Hase’s Fig 3, the rotor magnet is element 45 and the stator coil is element 43. The rotor magnet is fixed to rotor frame 44, which corresponds to the claimed “rotating part”. The stator coil is fixed to the stator frame 41, which corresponds to the fixed part. 
The combination would be achievable by adapting the Hase rotor and stator arrangement to rotate the prisms of Wawers by situating the prisms in a rotor frame and rotating the rotor’s rotor frame with a stator having a coil as taught by Hase. There is no 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the motor to be including, a rotor attached to the rotating part, and a stator provided outside the rotor and attached to an outside periphery of the rotating part and thereby arrive at the claimed invention.
A person having ordinary skill in the art would have been specifically motivated to adapt the Hase rotor and stator arrangement to rotate the prisms of Wawers to use the Hase rotor and stator arrangement in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results. 
Wawers further discloses the trepanning1 (P0005), but does not specifically disclose that trepanning is performed by controlling the laser with a controller.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, control of machining devices, Wang discloses that “it is believed that higher laser beam rotation speeds would lessen the chance of thermal deformation when cutting very small features in thin materials” (P0009) and thus suggests using a “control system 35 compris[ing] one or more computers and/or microprocessors programmed to provide signals to control and/or coordinate the operations of the laser 
The combination would be achievable by integrating the controller of Wang in to the Wawers devices by providing communicative coupling between the actuators and controller such that the control system could send signals to said actuators to control them as illustrated by Wang at Fig 1 and 3. There is no apparent reason why controlling the actuators of the Wawers device with a controller would cause the device to fail to function as intended. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the machining device taught by Wawers by using a controller to control the rotation mechanism to rotate the first prism and the second prism such that a light path of the laser beam is rotated around a rotational axis of the rotation mechanism and workpiece is irradiated while rotating the position of irradiation to the workpiece (i.e., trepanning).
A person having ordinary skill in the art would have been specifically motivated to modify the device to use a controller in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Wang specifically teaches that a control system is used to control the laser system [0033] and that the rotational speed of the laser should be controlled (e.g., “laser beam rotating system 27, is rotated at a predetermined angular velocity or over a range 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, control of optical devices ([0003]), Pratt teaches that “A conventional closed loop feedback control circuit in the motor control portion 49 uses the angular velocity information received from the encoder 60 to govern the supply of electrical power to the motor 17 so as to maintain the rotor 14 at a constant angular velocity.” [0042] wherein the “encoder 60 can include an optical encoder disk 61, such as a reflecting type disk” [0042].
The combination would be achievable by integrating the encoder of Pratt in to the device to control the speed of the rotor/laser as required by Wang. An encoder would include an identifier (e.g., a reflector in the case of an optical encoder) on the rotor and a fixed sensor such that every revolution is recorded to determine the revolutions per minute.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the device to comprise an encoder having, a detecting part fixed to a fixed part, and a rotational part that rotates together with the rotating part, the rotational part being provided with an identifier such that the detecting part detects rotation of the rotational part to detect rotating speed of the rotating part with respect to the fixed part.

In reference to claim 2, the combination discloses the device as in claim 1.
Wawers further discloses wherein the laser output device outputs the laser beam in a pulse, and wherein the control device sets the cycle of ON/OFF of the laser beam to a nonintegral multiple of the cycle of rotation of the irradiation position (“consecutive pulses is here chosen such that the… the degree of overlap is chosen in a range between 50%-95%.” [P0006]. If the ON/OFF cycle was an integral multiple of the cycle of rotation of the irradiation position then the laser pulse would impinge on the same location repeatedly with 100% overlap, therefore an overlap range of 50-95% reads on the claim.). 
In reference to claim 4, the combination discloses the device as in claim 1.
Wang further discloses wherein the workpiece is made of any material of stainless steel, ceramic, steel, carbon steel, ceramics, silicon, titanium, tungsten, resin, plastics, fiber-reinforced plastic, iron alloys other than a steel sheet, and an aluminum alloy (“Laser drilling or laser trepanning may be used with almost any kind of workpiece material, e.g., ceramics, metals, glass, gemstones, rubber, polymers, and composite materials.” [P0006]) in order to “permit tight tolerance manufacturing specifications to be met in a wide variety of industries” (P0006).
Furthermore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus 
In reference to claim 6, the combination discloses the device as in claim 1.	Wawers further discloses wherein the laser output device is a short pulse laser output device that outputs a laser beam in a pulse with a pulse width of 100 picoseconds or less (“Especially the use of lasers in the femtosecond and picosecond regime permits particularly high bore qualities” [P0008]).
In reference to claim 7, the combination discloses the device as in claim 1.
Wawers further discloses wherein the irradiating head has a parallel optical system that collimates the laser beam output from the guiding optical system to cause the laser beam to enter the first prism (“beam manipulator 1… composed of… adjusting device 10 serves to adjust the incident beam angle of the laser beam 5 passed onto the prism 7” [P0055]), and a condensing optical system that condenses the laser beam output from the second prism (“With this compensating device 3 the laser beam 5 led out of the center due to geometric or positional flaws of the Dove prism can be adjusted back to the center” [P0056]).
In reference to claim 9, the combination discloses the device as in claim 1
Wawers further discloses wherein the rotating part has a hollow shape defining the light passage in the rotating part (“image rotator 2, which is arranged in a rapidly rotating hollow-shaft motor 6” [P0054]. And see Fig 8, shown above.).
In reference to claim 11, the combination discloses the device as in claim 9.
Wawers further discloses wherein the portion of the rotating part defines light path of the laser beam (“image rotator 2, which is arranged in a rapidly rotating hollow-shaft motor 6” [P0054]. And see Fig 8, shown above.).
In reference to claim 15, the combination discloses the device as in claim 1.
Wawers further discloses wherein the rotational frequency of the rotation mechanism is 120 rpm or more (“rotation frequencies of the laser beam of about 1000 Hz” [P0009]. 1 rpm = 1/60 Hz, therefore 1000 Hz = 60,000 rpm.).

	In reference to claim 18-19, the combination discloses the device as in claim 1. 
Wawers further discloses wherein the position adjusting mechanism changes the relative angle of the first prism and the second prism or changes the relative distance of the first prism and the second prism (“The setting of bore diameter and widening angle of the bore is here carried out by displacing and rotating the rotating wedge plates relative to one another.” [P0011]).
	Claim 5 and 12-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wawers (US 20090045176 A1 - of record) in view of Hase (US 20010030739 A1) in view of Wang (US 20130175243 A1 - of record) in view of Pratt (US 20020005944 A1), as applied above, and further in view of Botos (US 20050236911 A1 - of record).
	In reference to claim 5, the combination discloses the device as in claim 1. The combination does not specifically disclose wherein the laser output device is a fiber laser output device.

The combination would be achievable by replacing the laser generator with the fiber laser output device of Botos. There is no apparent reason why such a substitution would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the machining device taught by the combination by using a fiber laser output device as taught by Botos.
A person having ordinary skill in the art would have been specifically motivated to configure the device such that the laser output device is a fiber laser output device in order to achieve the simple substitution of one known element for another to obtain predictable results.
	In reference to claim 12-14, the combination discloses the device as in claim 9. Wang further discloses wherein the irradiating head has a supporting part that supports the holding mechanism (“image rotation element is spinnably supported” [P0023]).
The combination does not specifically disclose a bearing that causes the holding mechanism to be supported by the supporting part in a rotatable state wherein the bearing includes a hydrostatic bearing or a rolling bearing.
In the same field of endeavor, laser machining, Botos discloses the use of hollow shaft motors and “Associated with the motors are linear motion guides or bearings which may have, for example, cross roller bearings or air bearings” (P0028) and 
The combination would be achievable by integrating the bearings of Botos in to the motor. There is no apparent reason why such an integration would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the machining device taught by the combination by using a hydrostatic bearing or a rolling bearing to cause the holding mechanism to be supported by the supporting part in a rotatable state as taught by Botos for motion guidance.
A person having ordinary skill in the art would have been specifically motivated to integrate the bearings of Botos in to the motor in order to combine prior art elements according to known methods to yield predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
	In reference to claim 16, the combination discloses the device as in claim 1. 
Wawers further discloses that temperature variations in the hollow shaft motor poses problems (P0029), however, the combination does not specifically disclose wherein the irradiating head further includes a cooling mechanism that cools the first prism and the second prism.
In the same field of endeavor, laser machining, Botos discloses “In a particularly advantageous embodiment, nested within the bore 31 is a water jacket assembly 32 for cooling the shaft (P0033). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the machining device taught by the combination by using including a cooling mechanism that cools the first prism and the second prism a hydrostatic bearing or a rolling bearing as taught by Botos to cool the shaft.
A person having ordinary skill in the art would have been specifically motivated to integrate the bearings of Botos in to the motor in order to combine prior art elements according to known methods to yield predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
Claims 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wawers (US 20090045176 A1 - of record) in view of Hase (US 20010030739 A1) in view of Wang (US 20130175243 A1 - of record) in view of Pratt (US 20020005944 A1), as applied above, and evidenced by Leigh (NPL 2010- of record)2.
In reference to claim 35, the combination discloses the device as in claim 1.
Wawers further discloses wherein the rotational frequency of the rotation mechanism is 120 rpm or more (“rotation frequencies of the laser beam of about 1000 Hz” [P0009]. 1 rpm = 1/60 Hz, therefore 1000 Hz = 60,000 rpm.).

However, The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. It is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable.
Furthermore, in the same field of endeavor, machining devices, Chang teaches that when machining devices are controlled that that “short laser pulse output with high peak power ensures the material removal mostly through laser ablation with little recast layer formation” (C3L28-31) and “reduce the recast layer and heat affected zone in the micromachined material by providing a laser having a short pulse duration, high peak power, and rapid beam movement” (C2L9-12), which means that the practitioner should use a high rotational frequency with a high oscillation frequency to reduce the recast layer.
	Chang does not specifically state that if the laser pule frequency is below 1kHz then the rpm should be 120 or more, however, since Chang teaches that the frequencies are related to the recast layer it would have been obvious optimize said parameters and thereby arrive at the claimed result. 

Therefore, it would have been obvious to one of ordinary skill in the art before the inventive date of the claimed invention to use the invention such that when an oscillation frequency of the laser beam is less than 1 kHz, the determined rotational frequency is 120 rpm or more, and when the oscillation frequency is 1 kHz or higher, the determined frequency is 1200 rpm or more.
In reference to claim 35, the combination discloses the device as in claim 1.
Hase further discloses wherein the rotation mechanism includes a plurality of a bearing provided between the fixed part and the rotating part for rotatably supporting the rotating part with respect to the fixed part, and the motor includes a rotor attached to an outer periphery of the rotating part, and a stator attached to an inner periphery of the fixed part and coaxially provided outside the rotor (See Fig 3, shown below, an air bearing 46 is located between the rotor and stator), and 
in each of the plurality of bearings, an outer diameter of the bearing is substantially the same as an inner diameter of the inner periphery of the fixed part, and an inner diameter of the bearing is substantially the same as an outer diameter of the outer periphery of the rotating part (See Figure, the dotted lines are the gas bearing. 	In 

    PNG
    media_image4.png
    1041
    2000
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Trepanning in cutting means that the cutting tool (e.g., drill, laser, etc.) is moved (e.g., revolved) while cutting so that cuts larger than the cutter (e.g., drill bit, laser beam) can be formed:
        
        “In laser trepanning, the point of incidence of the laser beam on the workpiece is manipulated so as to describe and cut a geometric or irregular figure, e.g., a circle or an irregular polygon, into or through the workpiece.” (Wang at P0005) 
        2 Leigh, S., Sezer, K., Li, L., Grafton-Reed, C. and Cuttell, M., 2010. Recast and oxide formation in laser-drilled acute holes in CMSX-4 nickel single-crystal superalloy. Proceedings of the Institution of Mechanical Engineers, Part B: Journal of Engineering Manufacture, 224(7), pp.1005-1016.